243 U.S. 97 (1917)
THE FIVE PER CENT. DISCOUNT CASES.[1]
Nos. 149 to 162.
Supreme Court of United States.
Argued February 25, 28, 1916.
Restored for reargument March 6, 1916.
Reargued February 2, 1917.
Decided March 6, 1917.
CERTIORARI TO THE UNITED STATES COURT OF CUSTOMS APPEALS.
*98 The Solicitor General for the United States.
Mr. William L. Wemple, by leave of court, filed a brief as amicus curiae.
Mr. Edward S. Hatch and Mr. Walter F. Welch, by leave of court, filed a brief as amici curiae.
Restored to docket for reargument March 6, 1916.
*105 MR. JUSTICE HOLMES delivered the opinion of the court.
In these cases the Court of Customs Appeals has held that by § IV, paragraph J, subsection 7, of the Act of October 3, 1913, c. 16, 38 Stat. 114, 196, merchandise imported in the registered vessels of the United States, or in the registered vessels of other nations entitled by treaty to pay no higher duties than those levied upon vessels of the United States, is granted a discount of five per cent. upon the duties imposed by the act. Following an enactment that, except as otherwise specially provided in the statute, duties should be levied upon all articles imported from any foreign country at the rates prescribed in the schedules, the above mentioned subsection 7 is as follows: "That a discount of 5 per centum on all duties imposed by this Act shall be allowed on such goods, wares, and merchandise as shall be imported in vessels admitted to registration under the laws of the United States: Provided, That nothing in this subsection shall be so construed as to abrogate or in any manner impair or affect the provisions of any treaty concluded between the United States and any foreign nation." More or less complete reciprocity is established by treaty with nearly all the commercial countries of the world, and the discount of five per centum was extended by the Court of Customs Appeals to goods imported in vessels of Belgium, the *106 Netherlands, Great Britain, Austria-Hungary, Germany, Italy, Spain and Japan.
The Government contends that while the subsection may indicate a reversal of the policy of reciprocity that has prevailed more or less for the better part of a century, Rev. Stats., § 4228, it relies upon future negotiations to make the change effective and suspends action while the present treaties remain in force, since it could not give the discount to merchandise in American bottoms alone without breaking the numerous treaties to which we have referred. The argument on the other side is that the words of the subsection are satisfied by extending the discount to goods from all the treaty countries, whereas by the construction contended for by the Government they are emptied of meaning or at least of present effect. We are of opinion that the Government is right, and as the meaning of the words seems to us to be intelligible upon a simple reading and to be fortified by the facts preceding their adoption, we shall spend no time upon generalities concerning the principles of interpretation.
We have a clear opinion as to what the subsection means if the words are taken in their natural, straightforward and literal sense. It grants a discount only to goods imported in vessels registered under the laws of the United States, and conditions even that grant upon its not affecting treaties. There is a strong presumption that the literal meaning is the true one, especially as against a construction that is not interpretation but perversion; that takes from the proviso its ostensible purpose to impose a condition precedent, in order to universalize a grant that purports to be made to a single class, and to do so notwithstanding the express requirement of the statute that specified rates should be paid. Nobody would express such an intent in such words unless in a contest of opposing interests where the two sides both hoped to profit by an ambiguous phrase. But the section is *107 not ambiguous on its face, and there is no sufficient ground for creating an ambiguity from without, when it is considered that the purpose to favor American shipping was the manifest inducement for putting the subsection in.
The tariff bill as it first passed the House granted an exemption in favor of American shipping without the proviso. The clause was struck out by the Senate, and after it had been pointed out that such an enactment would violate many treaties there was a conference which led to the passage of the subsection in its present form. It seems to us obviously more reasonable to suppose that Congress was content to indicate a policy to be pursued when possible than that by circuitous and inapt language it enacted that there should be a general discount from the rates specifically directed to be charged. That the subsection means what it says and no more seems to us still plainer when it is considered that without going into nice calculations the benefit to American shipping of such a general discount would be at least problematical and certainly would be relatively small. A grant in present terms subject to a condition precedent is familiar to the law and is not unknown in grants of the present kind. Dunlap v. United States, 173 U.S. 65.
There was some discussion at the bar and in the court below upon the question whether the treaties operated as laws or were simply executory contracts, but it seems to us superfluous. If the statute bore the meaning attributed to it below it granted the discount to the nations having treaties of reciprocity, even if those treaties were only contracts. As in our opinion the subsection means what it says it grants the discount to none.
Judgments allowing the discount of five per centum reversed.
MR. JUSTICE DAY is of opinion that the statute was interpreted correctly by the Court of Customs Appeals, and therefore dissents.
NOTES
[1]   The docket titles of these cases are: No. 149, United States v. M.H. Pulaski Co., et al.; No. 150, United States v. R.B. Henry Co., et al.; No. 151, United States v. James Elliott & Co., et al.; No. 152, United States v. J. Wile Sons & Co.; No. 153, United States v. Robert Muller & Co.; No. 154, United States v. Wood & Selick, et al.; No. 155, United States v. E. La Montagne's Sons; No. 156, United States v. Albert Lorsch & Co., et al.; No. 157, United States v. Cullman Brothers, et al.; No. 158, United States v. G.W. Faber, Inc.; No. 159, United States v. Louis Meyers & Son; No. 160, United States v. William Openhym & Sons, et al.; No. 161, United States v. Park & Tilford; No. 162, United States v. Selgas & Co.